Title: To Benjamin Franklin from Samuel Vaughan, 24 June 1775
From: Vaughan, Samuel
To: Franklin, Benjamin


My dear Sir,
Montego Bay Jamaica 24 June 1775
I most sincerely congratulate you and your country, upon your safe arrival in America. After many years watchful attention to its interest and when you could render it no further service at home, You are at length arrived to the only Asylum and at the most critical juncture to take your place and to display your distinguished abilities among a sett of Worthies (whose fame will be immortal) strugling for the preservation of the small remains of British Liberty, now banished from its once happy Isle, to America, the last place of its resort. God grant you success, equal to the justice and importance of your Cause, and that it may flourish there until the end of time.
I should have fulfilled my intention of making the tour of North America with my Son, had not the sword been drawn; had I went, I could not (with my quick sensibility) have refrained taking an active part, tho’ without power to render adequate service, being unknown there, without acquaintance or natural interest to give me influence, and the certain consequence would have been, sequestration of all my property in this Island. I therefore thought it more prudent to continue here until the spring, in hopes by that time to have a more favourable prospect, for laying a plan for throwing my small mite with advantage into the public weal.
I have not had the favour of an answer from Messrs. Welleng’s, or from Mr. Yates, whose character and conduct I truly revere; their Virtue will be transmitted with its native lustre to Posterity. Should the times permit a few moments thought from more public concerns, may I hope you will bear in mind and procure if in Your power, proper settlements for my Sons John and Charles, for whom I will pledge my self, that they will not disgrace even your recommandation. My Son is at present in Hanover, or he would not have failed to have done himself the pleasure of writing You by this conveyance, as I am sure he is equally with my self, Dear Sir Your affectionate and most obedient humble Servant
Saml Vaughan
Doctor Benjn Franklin
 
Addressed: To / Doct[or] Benjn. Franklin / Philadel[phia]
Endorsed: S. Vaughan
